Title: To George Washington from Major General Horatio Gates, 22 August 1777
From: Gates, Horatio
To: Washington, George

 

Sir,
Head Quarters [Van Schaick’s Island, N.Y.] 22d August 1777.

Upon my Arrival in this Department; I found the main Body of the Army encamped at Van Schaack’s Islands, which are made by the Sprouts of the Mohock River, joining with Hudson’s River; nine Miles North of Albany—A Brigade under General Poor encamp’d at Loudon’s Ferry, on the South Bank of the Mohock River, five Miles from hence—A Brigade under Genl Lincoln, had Join’d Genl Stark at Benington; and a Brigade under Genl Arnold march’d the 15th Instant to join the Militia of Tryon County, to raise the Seige of Fort Stanwix—Upon my leaving Philadelphia the Prospect this Way appeared most gloomy, but the severe Checks the Enemy have met with at Benington & Tryon County; has given a more pleasing View of public Affairs—Particular Accounts of the Signal Victory gain’d by General Stark; and of the severe Blow Genl Herkemer gave Sr John Johnson, and the Scalpers under his Command; have been Transmitted to your Excellency, by General Schuyler.
I anxiously expect the Arrival of an Express from General Arnold, with an Account of the total Defeat of the Enemy in that Quarter, by my Calculation he reach’d Fort Stanwix the Day before Yesterday—Col. Livingston’s and Cortlandt’s Regiments, arrived Yesterday, and immediately join’d General Poor’s Division—I shall also order General Arnold upon his Return to march to that Post—I cannot sufficiently thank Your Excellency for sending Col. Morgan’s Corps to this Army, they will be of the greatest Service to it—for until the late Success this Way, I am told, the Army were quite Panic Struck by the Indians, and their Tory, and Canadians Assassins, in Indian Dress—Horrible indeed, has been the Cruelties, they have wantonly Committed upon the miserable Inhabitants—insomuch that all is now fair with General Burgoyne—even if the bloody Hatchet he has so barbarously used, should find its Way into his own Head—Governor Clinton will be here to Day—Upon his Arrival, I shall consult with him and General Lincoln, upon the best Plan to distress, and I hope finally defeat the Enemy—I am sorry to be necessitated to acquaint Your Excellency, how neglectfully your Orders have been executed at Springfield, not any of the Musket Ball, or Lead, which you ordered so long ago to be sent to this Department, is yet arrived, and I am exceedingly distressed for the Want of it. Upon my Arrival at Albany, I dispatched an Express to Col. Hughes, with the Inclosed Return of Ordnance Stores, wanted in this Department, and directed what he could not furnish, might be immediately ordered to be supply’d from Springfield—Few of the Militia

demanded are yet arrived, but I hear of great Numbers upon the March—Your Excellency’s Advice in Regard to Morgan’s Corps, &c. &c., shall be carefully observed—My Scouts and Spies inform me, that The Enemies Head Quarters and main Body are at Saratoga; & that they have lately been repairing the Bridges between that Place and Stillwater. As soon as Times and Circumstances will admit, I shall send Your Excellency a General Return of this Army. I am Sir, Your Excellency’s most Obedient, Humble Servant,

Horatio Gates

